FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 25 January 2021 in which claims 1, 7, 38, 67, and 77 were amended, claims 2-3 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 7-38, 67-73, and 77-79 are under prosecution.

3.	This Office Action includes new rejections necessitated by the amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.	Claims 1, 9-10, 12-17, 19-27, 29, 32-33, 35, 38, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) and, as applied to claims 17 and 21, as evidenced by Wikipedia [retrieved on 2019-07-29].  Retrieved from the Internet:
 <URL: en.wikipedia.org/wiki/Streptavidin>).
	Regarding claim 1, Kim et al teach a method of detecting a target (Title and Abstract), comprising contacting the sample with a fusion molecule, in the form of a probe having a bead attached thereto, wherein the probe comprises a cleavable linker, in the form of an artificial sequence having a mismatch with a nucleic acid, that is specifically cleaved in the presence of the nucleic acid (Abstract and paragraph 0021).  
	While Kim et al teach the use of endonucleases to specifically cut the mismatch (paragraph 0063). Kim et al do not specifically teach the cleaved products of the method indicate the presence of a target enzyme in the sample.
	However, Heller et al teach methods utilizing nanopore materials for the detection of cleavage products (paragraph 0095), wherein target molecule is an enzyme in the sample, including a nuclease enzyme (e.g., paragraphs  0003 and 0043)>  Heller et al teach the method detects the nuclease by detecting nucleic acid fragments generated by the nuclease enzyme (paragraph 0117), and that the method has the added advantage of allowing detection of disease specific enzymes (paragraph 0095).  Thus, Heller et al teach the known techniques discussed above.  
	Neither Kim et al nor Heller et al explicitly teach the nanopore device has an interior space separated into two volumes.
	However, Sharaf et al teach a method wherein target molecules (i.e., polynucleotides) are detected via cleavage (paragraph 0010) using a nanopore device (paragraph 0016).  The nanopore device comprises an interior space which is divided into two volumes, in the form of a cis chamber and a trans chamber (paragraph 0172).  Sharaf et al further teach the nanopore device comprises a sensor, in the form of nanoelectrodes, which detect the translocating molecule and have the added advantage of ensuring only the passage of a single nucleic acid (paragraph 0165).  Thus, Sharaf et al teach the known techniques discussed above.
	Kim et al teach the detection of the current when the enzyme cleavage product translocates the nanopore (e.g., paragraphs 0030), and suggests detecting current during translocation of the sample through the nanopore (paragraph 0041).  Heller et al teach nucleic acid (i.e., DNA or RNA) fragments (paragraph 0057), and the detection of fragment produced by cleaving enzymes in the sample (paragraph 0095).
Neither Kim et al, Heller et al, nor Sharaf et al explicitly teach detection of either the uncleaved complex or detection of both the polymer scaffold and the payload (i.e., both fragments).
	However, Van Den Boom et al teach methods wherein mass distinguishable products (i.e., MDPs) are detected (paragraph 0004), including via nanopore sequencing methods, wherein specific labels are detected as molecules pass through the nanopore (paragraph 0139). Van Den Boom et al also teach detection of both (i.e., at least one of the) released fragments (paragraph 0010).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).Thus, the teaching of Van Den Boom et al that the cleaved products can be separated from uncleaved products (paragraph 0111) and that the uncleaved fragments can be excluded from detection (paragraph 0116) encompasses alternates embodiment wherein the uncleaved probes (i.e., the entire complex) are also detected (i.e., in addition to all of the fragments).   
It is further noted that Van Den Boom et al teach the release of support-bound fragments (paragraph 0015).  Thus, it would have been obvious to release the immobilized (i.e., fixed) fragment of Kim et al. 
	Van Den Boom et al also teach detection of both (i.e., at least one) released fragment (paragraph 0010), and that the method has the added advantage of allowing quantification of the molecules (paragraph 0139).
With respect to contacting the sample and fusion molecule prior to loading, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of contacting and loading would be obvious. 
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al.  The combination would result in the use of the method to detect enzymes suspected of being in the sample based on the detection of the cleaved fragments of the structures of the cited art, thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Ensuring only the passage of a single molecule as explicitly taught by Sharaf et al (paragraph 0165);
B.	Allowing detection of disease specific enzymes as explicitly taught by Heller et al (paragraph 0095);
C.	Being highly sensitive as explicitly taught by Kim et al (paragraph 0069); and
D.	Allowing quantification of the molecules as explicitly taught by Van Den Boom et al (paragraph 0139). 
 In addition, it would have been obvious to the ordinary artisan that the known techniques of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al could have been combined with predictable results because the known techniques of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al predictably result in steps useful for detection of cleaved molecules using nanopores.
Regarding claim 9, the method of claim 1 is discussed above.  Kim et al teach the fusion molecule comprises a polymer scaffold binding domain; namely, the fusion molecule first potion is interpreted as the part of the sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the nucleic acid and is between the cleavage site and the biotin, which is the claimed polymer scaffold as discussed above (paragraph 0055 and Figure 3).  The polymer scaffold binding domain is interpreted as a different part of the sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the nucleic acid and is closer to the biotin than the polymer scaffold, which contacts the sample when the probe (i.e., fusion molecule) is contacted with the sample.  The domain is part of the poly T sequence to which the biotin is attached (paragraph 0055), and thus comprises DNA (i.e., claim 9).
In addition, Sharaf et al teach the use of peptide nucleic acids (paragraph 0027), as do Van Den Boom et al (paragraph 0021); thus it would have been obvious to have the polymer scaffold binding domain comprise peptide nucleic acids (i.e., PNA). 
Regarding claim 10, the method of claim 1 is discussed above.  Sharaf et al teach the use of locked nucleic acids (paragraph 0031), as do Van Den Boom et al (paragraph 0019); thus it would have been obvious to have the polymer scaffold binding domain comprise locked nucleic acids.
Regarding claim 12, the method of claim 10 is discussed above.  In an alternative embodiment, Van Den Boom et al also teach antibody fragments (paragraph 0090), which bind to antigens.
Regarding claim 13, the method of claim 1 is discussed above.  Kim et al teach the polymer scaffold binding domain comprises a chemical modification; namely, an amine for attaching the biotin (paragraph 0055).
Regarding claim 14, the method of claim 1 is discussed above.  Kim et al taches the fusion molecule comprises a payload molecule binding domain, in the form of an attached biotin molecule (e.g., paragraph 0055).
	Regarding claim 15, the method of claim 14 is discussed above.  
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of contacting the sample with a payload molecule would be obvious.
	In addition, it is noted that because claim 15 recites contacting with “a” payload molecule, the payload molecule of claim 15 is not necessarily any previously recited payload molecule.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 16, the method of claim 14 is discussed above.  Kim et al teach the payload molecule (i.e., streptavidin) is bound to the payload molecule binding domain (i.e., the biotin; paragraph 0057).  In addition, Van Den Boom et al teach biotin-streptavidin binding (paragraph 0015), as do Heller et al (paragraph 0088).
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of contacting the payload binding domain with a payload molecule would be obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 17, the method of claim 16 is discussed above.  Kim et al teach the payload molecule (i.e., streptavidin) is bound to the payload binding domain (i.e., biotin; paragraph 0057), which includes both hydrogen bonds and van der Walls forces, as evidenced by Wikipedia (“Origins of the high affinity”).
	Regarding claim 19, the method of claim 1 is discussed above.  Kim et al teach the fusion molecule comprises a polymer scaffold binding domain and a payload molecule binding domain; namely, the fusion molecule first potion is interpreted as the part of the sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the nucleic acid and is between the cleavage site and the biotin, which is the claimed polymer scaffold as discussed above (paragraph 0055 and Figure 3).  The polymer scaffold binding domain is interpreted as a different part of the sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the target and is closer to the biotin than the polymer scaffold, and the payload molecule binding domain is the  attached biotin molecule (e.g., paragraph 0055).
	Regarding claim 20, the method of claim 1 is discussed above.  Kim et al teach the first portion of the fusion molecule is bound to the polymer scaffold via a covalent bind; namely, the first portion and the polymer scaffold are both parts of a nucleic acid chain (paragraph 0055).  Nucleotides in a chain are covalently linked.
	Regarding claim 21, the method of claim 1 is discussed above.  Kim et al teach the second portion of the fusion molecule (i.e., the portion comprising the biotin) is bound to the payload molecule (i.e., the streptavidin-Au conjugate; paragraph 0055), which includes both hydrogen bonds and van der Walls forces, as evidenced by Wikipedia (“Origins of the high affinity”).
	Regarding claims 22-23, the method of claim 1 is discussed above.  Kim et al teach the polymer scaffold (i.e., the portion of the probe sequence between the nucleic acid binding domain and the portion of the sequence bearing the biotin) is bound to the fusion molecule (i.e., the probe) via direct covalent tethering; namely, the polymer scaffold and the fusion molecule are both parts of a nucleic acid chain (paragraph 0055).  Nucleotides in a chain are covalently linked (i.e., claim 22).  In addition, the cleavable linker is a mismatch with the nucleic acid, which is also part of the nucleic acid chain (paragraph 0055), and thus is covalently tethered to the polymer scaffold (i.e., via the internucleotide linkages of the sequence).
	Regarding claims 24 and 32, the method of claim 1 is discussed above.  Kim et al tech the polymer scaffold comprises the fusion molecule; namely, the polymer scaffold in the nucleotide sequence of the fusion molecule that does not bind to the nucleic acid but is bound (i.e., linked) to the portion of the fusion molecule (i.e., probe) that does hybridize to the nucleic acid and is between the cleavage site and the biotin (claim 24; paragraph 0055 and Figure 3).  The polymer scaffold comprises DNA, in the form of poly T (i.e., claim 32; paragraph 0055).
	Regarding claim 25, the method of claim 1 is discussed above.  Kim et al teach cleavage at the linker, which releases the polymer scaffold (i.e., the sequence between the linker and the portion of the probe sequence attached to the biotin) bound to the payload molecule (i.e., the streptavidin-AU conjugate), which is only detected when the fusion molecule binds the nucleic acid (thus creating the cleavable site; Figure 3).
	Regarding claims 26-27, the method of claim 1 is discussed above.  Kim et al teach the sensor detects an electrical signal, in the form of current, in the nanopore (paragraph 0013) as do Sharaf et al (paragraph 0155) and Heller et al (e.g., potentiometric detection; paragraph 0095).
	Regarding claim 29, the method of claim 1 is discussed above.  Kim et al teach the cleavable linker is a DNA sequence (paragraph 0021 and paragraph 0055), as do Sharaf et al (paragraph 0110) and Van Den Boom et al (paragraph 0014).  Heller et al also teach the detected enzyme is a nuclease (paragraph 0117), which cleave nucleic acids.
Regarding claim 33, the method of claim 1 is discussed above.  Kim et al teach the payload molecule comprises a nanobead, in the form of a gold bead 5 nm in diameter and also comprises a protein, in the form of streptavidin (paragraphs 0014 and 0052).  Van Den Boom et al also teach streptavidinated beads (paragraph 0015), as do Heller et al (in the form of streptavidinated quantum dots; paragraph 0020).
Regarding claim 35, the method of claim 1 is discussed above.  Kim et al teach the fusion molecule comprises two or more linkers (i.e., 3 mismatches; paragraph 0021).  
It is noted that the claim does not actually require cleavage of more than one linker.
In addition, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed range number merely represents routine optimization and/or an obvious variant of the teachings of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 38, Kim et al teach a method of detecting a target (Title and Abstract), comprising contacting the sample with a fusion molecule, in the form of a probe having a bead attached thereto, wherein the probe comprises a cleavable linker, in the form of an artificial sequence having a mismatch with a nucleic acid, that is specifically cleaved in the presence of the nucleic acid (Abstract and paragraph 0021).  The sample is contacted with a nanopore device (e.g., paragraph 0031), which is configured to allow a polymer scaffold to translocate through the device (as discussed below).  The fusion molecule (i.e., probe) comprises a first portion, in the form of a sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the nucleic acid and is between the cleavage site and the biotin (e.g., paragraph 0055 and Figure 3), which is the polymer scaffold, and a second portion of the fusion molecule, in the form of a portion comprising a biotin molecule, which binds to a payload molecule, in the form of a streptavidin-Au conjugate (e.g., paragraphs 0053-0057).  The presence of the nucleic acid is encompassed by the open claim language “comprising” found in the instant claim.  The nanopore device comprises a sensor (paragraph 0041) and is configured to identify objects that pass through the nanopore (e.g., paragraph 0004).  Kim et al further teach determining with the sensor (i.e., detecting) cleavage (i.e., digestion) of the cleavable linker via release of the payload (i.e., bead) which is detected by translocation of the payload (i.e., bead) through the nanopore (paragraph 0027).  Kim et al also teach the method has the added advantage of being highly sensitive (paragraph 0069).  Thus, Kim et al teach the known techniques discussed above.
	While Kim et al teach the use of endonucleases to specifically cut the mismatch (paragraph 0063). Kim et al do not specifically teach the cleaved products of the method indicate the presence of a target enzyme in the sample or detection of a condition.
	However, Heller et al teach methods utilizing nanopore materials for the detection of cleavage products (paragraph 0095), wherein target molecule is an enzyme in the sample, including a nuclease enzyme (e.g., paragraphs  0003 and 0043), and that the method has the added advantage of allowing detection of disease specific enzymes (paragraph 0095), which is indicative of a disease condition.  Thus, Heller et al teach the known techniques discussed above.  
	Neither Kim et al nor Heller et al explicitly teach the nanopore device has an interior space separated into two volumes.
	However, Sharaf et al teach a method wherein target molecules (i.e., polynucleotides) are detected via cleavage (paragraph 0010) using a nanopore device (paragraph 0016).  The method further detects conditions present in a sample (i.e., diseases and other medical conditions; paragraph 0015).  The nanopore device comprises an interior space which is divided into two volumes, in the form of a cis chamber and a trans chamber (paragraph 0172).  Sharaf et al further teach the nanopore device comprises a sensor, in the form of nanoelectrodes, which detect the translocating molecule and have the added advantage of ensuring only the passage of a single nucleic acid (paragraph 0165).  Thus, Sharaf et al teach the known techniques discussed above.	
Kim et al teach the detection of the current when the enzyme cleavage product translocates the nanopore (e.g., paragraphs 0030), and suggests detecting current during translocation of the sample through the nanopore (paragraph 0041).  Heller et al teach nucleic acid (i.e., DNA or RNA) fragments (paragraph 0057), and the detection of fragment produced by cleaving enzymes in the sample (paragraph 0095).
Neither Kim et al, Heller et al, nor Sharaf et al explicitly teach detection of either the uncleaved complex or detection of both the polymer scaffold and the payload (i.e., both fragments).
	However, Van Den Boom et al teach methods wherein mass distinguishable products (i.e., MDPs) are detected (paragraph 0004), including via nanopore sequencing methods, wherein specific labels are detected as molecules pass through the nanopore (paragraph 0139). Van Den Boom et al also teach detection of both (i.e., at least one of the) released fragments (paragraph 0010).
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Van Den Boom et al that the cleaved products can be separated from uncleaved products (paragraph 0111) and that the uncleaved fragments can be excluded from detection (paragraph 0116) encompasses alternates embodiment wherein the uncleaved probes (i.e., the entire complex) are also detected (i.e., in addition to all of the fragments).   
It is further noted that Van Den Boom et al teach the release of support-bound fragments (paragraph 0015).  Thus, it would have been obvious to release the immobilized (i.e., fixed) fragment of Kim et al. 
	Van Den Boom et al also teach detection of both (i.e., at least one) released fragment (paragraph 0010), and that the method has the added advantage of allowing quantification of the molecules (paragraph 0139).
With respect to contacting the sample and fusion molecule prior to loading, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of contacting and loading would be obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al.  The combination would result in the use of the method to detect enzymes suspected of being in the sample based on the detection of the cleaved fragments of the structures of the cited art, thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Ensuring only the passage of a single molecule as explicitly taught by Sharaf et al (paragraph 0165);
B.	Allowing detection of disease specific enzymes as explicitly taught by Heller et al (paragraph 0095);
C.	Being highly sensitive as explicitly taught by Kim et al (paragraph 0069); and
D.	Allowing quantification of the molecules as explicitly taught by Van Den Boom et al (paragraph 0139). 
 In addition, it would have been obvious to the ordinary artisan that the known techniques of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al could have been combined with predictable results because the known techniques of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al predictably result in steps useful for detection of cleaved molecules using nanopores.
Regarding claim 67, Kim et al teach a method of detecting a target (Title and Abstract), comprising contacting the sample with a fusion molecule, in the form of a probe having a bead attached thereto, wherein the probe comprises a cleavable linker, in the form of an artificial sequence having a mismatch with a nucleic acid, that is specifically cleaved in the presence of the nucleic acid (Abstract and paragraph 0021).  The sample is contacted with a nanopore device (e.g., paragraph 0031), which is configured to allow a polymer scaffold to translocate through the device (as discussed below).  The fusion molecule (i.e., probe) comprises a first portion, in the form of a sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the nucleic acid and is between the cleavage site and the biotin (e.g., paragraph 0055 and Figure 3), which is the polymer scaffold, and a second portion of the fusion molecule, in the form of a portion comprising a biotin molecule, which binds to a payload molecule, in the form of a streptavidin-Au conjugate (e.g., paragraphs 0053-0057).  The presence of the nucleic acid is encompassed by the open claim language “comprising” found in the instant claim.  The nanopore device comprises a sensor (paragraph 0041) and is configured to identify objects that pass through the nanopore (e.g., paragraph 0004).  Kim et al further teach determining with the sensor (i.e., detecting) cleavage (i.e., digestion) of the cleavable linker via release of the payload (i.e., bead) which is detected by translocation of the payload (i.e., bead) through the nanopore (paragraph 0027).  Kim et al also teach the method has the added advantage of being highly sensitive (paragraph 0069).  Thus, Kim et al teach the known techniques discussed above.
	While Kim et al teach the use of endonucleases to specifically cut the mismatch (paragraph 0063). Kim et al do not specifically teach the cleaved products of the method indicate the presence of a target enzyme in the sample or detection of a condition.
	However, Heller et al teach methods utilizing nanopore materials for the detection of cleavage products (paragraph 0095), wherein target molecule is an enzyme in the sample, including a nuclease enzyme (e.g., paragraphs  0003 and 0043), and that the method has the added advantage of allowing detection of disease specific enzymes (paragraph 0095), which is indicative of a disease condition.  Thus, Heller et al teach the known techniques discussed above.  
	Neither Kim et al nor Heller et al explicitly teach the nanopore device has an interior space separated into two volumes.
	However, Sharaf et al teach a method wherein target molecules (i.e., polynucleotides) are detected via cleavage (paragraph 0010) using a nanopore device (paragraph 0016).  The method further detects conditions present in a sample (i.e., diseases and other medical conditions; paragraph 0015).  The nanopore device comprises an interior space which is divided into two volumes, in the form of a cis chamber and a trans chamber (paragraph 0172).  Sharaf et al further teach the nanopore device comprises a sensor, in the form of nanoelectrodes, which detect the translocating molecule and have the added advantage of ensuring only the passage of a single nucleic acids (paragraph 0165).  Thus, Sharaf et al teach the known techniques discussed above.	
Kim et al teach the detection of the current when the enzyme cleavage product translocates the nanopore (e.g., paragraphs 0030), and suggests detecting current during translocation of the sample through the nanopore (paragraph 0041).  Heller et al teach nucleic acid (i.e., DNA or RNA) fragments (paragraph 0057), and the detection of fragment produced by cleaving enzymes in the sample (paragraph 0095).
Neither Kim et al, Heller et al, nor Sharaf et al explicitly teach detection of either the uncleaved complex or detection of both the polymer scaffold and the payload (i.e., both fragments).
	However, Van Den Boom et al teach methods wherein mass distinguishable products (i.e., MDPs) are detected (paragraph 0004), including via nanopore sequencing methods, wherein specific labels are detected as molecules pass through the nanopore (paragraph 0139). Van Den Boom et al also teach detection of both (i.e., at least one of the) released fragments (paragraph 0010).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Van Den Boom et al that the cleaved products can be separated from uncleaved products (paragraph 0111) and that the uncleaved fragments can be excluded from detection (paragraph 0116) encompasses alternates embodiment wherein the uncleaved probes (i.e., the entire complex) are also detected (i.e., in addition to all of the fragments).   
It is further noted that Van Den Boom et al teach the release of support-bound fragments (paragraph 0015).  Thus, it would have been obvious to release the immobilized (i.e., fixed) fragment of Kim et al. 
	Van Den Boom et al also teach detection of both (i.e., at least one) released fragment (paragraph 0010), and that the method has the added advantage of allowing quantification of the molecules (paragraph 0139).
With respect to contacting the sample and fusion molecule prior to loading, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of contacting and loading would be obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al.  The combination would result in the use of the method to detect enzymes suspected of being in the sample based on the detection of the cleaved fragments of the structures of the cited art, thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Ensuring only the passage of a single molecule as explicitly taught by Sharaf et al (paragraph 0165);
B.	Allowing detection of disease specific enzymes as explicitly taught by Heller et al (paragraph 0095);
C.	Being highly sensitive as explicitly taught by Kim et al (paragraph 0069); and
D.	Allowing quantification of the molecules as explicitly taught by Van Den Boom et al (paragraph 0139). 
 In addition, it would have been obvious to the ordinary artisan that the known techniques of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al could have been combined with predictable results because the known techniques of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al predictably result in steps useful for detection of cleaved molecules using nanopores.
	Regarding claims 68-69, the method of claim 68 is discussed above.  Kim et al teach the polymer scaffold comprises DNA, in the form of poly T (i.e., claim 68; paragraph 0055) and that the cleavable domain is a DNA mismatch (i.e., claim 69; paragraph 0055).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Langel et al (Proc. Nat. Acad. Sci. USA, vol. 78, pages 6633-6637 (1981)).
	Regarding claim 7, the method of claim 1 is discussed above in Section 6.
	In an alternative embodiment to that described above, the polymer scaffold binding domain is interpreted as the linker between the biotin and the remainder of the probe sequence.  
Kim et al teach the biotin is bound (i.e., attached) to the sequence (paragraph 0055), and Sharaf et al also teach attachment of biotin the nucleotide sequences using the method of Langel et al (paragraph 0036).  Van Den Boom et al also teach the use of biotinylated oligonucleotides (Examples 4-5), and Heller et al teach nucleic acid backbones and biotin-streptavidin (paragraph 008). 
Neither Kim et al, Heller et al, Van Den Boom nor Sharaf et al explicitly teach the step of attaching the polymer scaffold to the polymer scaffold binding domain.
However, Langel et al teach the attachment (i.e., claim 6) of biotin (i.e., polymer scaffold binding domain to polynucleotides (i.e., the polymer scaffold) using an enzyme that forms a covalent bond (i.e., claim 7; Abstract), which have the added advantage of being a simple and rapid way to synthesize chemically stable biotinlyated polymers (“Discussion”).  Thus, Langel et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Kim et al, Heller et al, Van Den Boom et al, and Sharaf et al with the procedure of Langel et al, as suggested by Sharaf et al, to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of using a simple and rapid way to synthesize chemically stable biotinlyated polymers as explicitly taught by Langel et al (“Discussion”).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Langel et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom with predictable results because the known techniques of Langel et al predictably result in reliable attachment of biotin to nucleic acids.

8.	Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Brown et al (U.S. Patent Application Publication No. US 2013/0231473 A1, published 5 September 2013).
	It is noted that claim 8 requires an azide group; i.e., the claim does not use an azide group (which is generally converted to a nitrene) to attach the biotin via an amine link (which results for use of the azide).
	Regarding claim 8, the method of claim 1 is discussed above in Section 6.
While Sharaf et al teach the desirability of labeling the nucleic acids for fluorescent detection (paragraphs 0094 and 0035), neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the polymer scaffold binding domain (i.e., the portion of the sequence having the biotin) also comprises an azide group.
However, Brown et al teach methods wherein oligonucleotides comprise both biotin and an azide group (paragraph 0072), and that the oligos have the added advantage of allowing labeling of the nucleic acids (paragraph 0002).  Thus, Brown et al teach the known techniques discussed above.   
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Brown et al with the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing labeling of the nucleic acids as explicitly taught by Brown et al (paragraph 0002), which is a stated goal of Sharaf et al (paragraph 0094 and 0035).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Brown et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Brown et al predictably result in incorporation of useful nucleotides into nucleic acids.
Regarding claim 18, the method of claim 1 is discussed above.
It is noted that Kim et al teach linkers other that biotin-streptavidin can be utilized to attach beads (i.e. the claimed payload) to the probe (i.e., the claimed fusion molecule; paragraph 0023).
Neither Kim et al, Heller et al. Van Den Boom et al, nor Sharaf et al teach the use of dibenzycyclooctyne (i.e., DBCO).
However, Brown et al teach attachment of particles to oligonucleotides (paragraphs 0073 and 0104), as well as attachment using azides and DBCO (e.g., Figures 1 and 4), which has the added advantage of not requiring metal catalysis (paragraph 0001).  Thus, Brown et al tech the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the teaching of Brown et al to use an azide and DBCO for linking two molecules together with the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al so that the payload molecule binding domain (i.e., probe) comprises DBCO and the payload (i.e., bead) comprises an azide to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing attachment without the use of metal catalysis as explicitly taught by Brown et al (paragraph 0001).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Brown et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Brown et al predictably result in a useful link for attaching two reagents together.
9.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Xiao et al (U.S Patent Application Publication No. US 2011/0171634 A1, published 14 July 2011).
It is noted that while claim 10 has been rejected as described above in Section 6, the claim is also obvious using the interpretation outlined below.
Regarding claims 10-11, the method of claim 1 is discussed above in Section 6.
It is noted that Kim et al teach linkers other that biotin-streptavidin can be utilized to attach beads (i.e. the claimed payload) to the probe (i.e., the claimed fusion molecule; paragraph 0023).
While Sharaf et al teach the use of DNA binding proteins (paragraph 0087), and while Kim et al teach attachment of beads using proteins (paragraph 0023), neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the attachment utilizing a DNA binding protein (i.e., claim 10) including a zinc-finger protein (i.e., claim 11).
	However, Xiao et al teach labeling via the attachment of a tag to a nucleic acids, wherein the tag is a bead (paragraph 0062), and wherein the labeling uses a combination of a bead and a zinc finger protein (claim 10 of Xiao et al), and that the method has the added advantage of allowing quantification within a nanochannel (i.e., nanopore; paragraph 0050).  Thus, Xiao et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the teaching of Xiao et al to use zinc finger protein for linking an nucleic acid molecule to a bead with the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al so that the payload molecule binding domain (i.e., probe) comprises a zinc finger protein to attach the payload (i.e., bead) to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing quantification in the nanopore as explicitly taught by Xiao et al (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Xiao et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Xiao et al predictably result in a useful link for attaching two reagents together.

10.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Casta et al (U.S. Patent Application Publication No. US 2014/0017704 A1, published 16 January 2014).
It is noted that while claims 10 and 12 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 10 and 12, the method of claim 1 is discussed above in Section 6.
It is noted that Kim et al teach linkers other that biotin-streptavidin can be utilized to attach beads (i.e. the claimed payload) to the probe (i.e., the claimed fusion molecule; paragraph 0023).
Sharaf et al teach the use of antibodies for capture (paragraph 0036), and Van Den Boom et al teach antibody fragments (paragraph 0090).
While Kim et al teach attachment of beads using proteins (paragraph 0023), neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the claimed functionally equivalent attachment utilizing an antibody fragment Fab (i.e., claim 10).
	However, Casta et al teach a method utilizing oligonucleotides conjugated to antibodies (paragraph 0038), as well as the use of anti-biotin antibody conjugates and sandwich assays using streptavidinated gold particles (paragraph 0128).  Casta et al also teach the antibodies are fragment antigen binding fragments (i.e., claim 12; paragraph 0031), and that the method has the added advantage of utilizing standing cross-linking condensation chemistry (paragraph 0338).  Thus, Casta et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the teachings of Casta et al to use the functionally equivalent anti-biotin antibody fragment in a sandwich format to bind a biotin bound to a streptavidinated gold particle to link the polymer scaffold binding domain to the payload molecule (i.e., the streptavidin-Au particle) in the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of using standard cross-linking condensation chemistry as explicitly taught by Casta et al (paragraph 0338).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Casta et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Casta et al predictably result in a useful and functionally equivalent link for attaching a streptavidinated gold particle to a nucleic acid.

11.	Claims 28, 31, 35, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Chirikjian et al (U.S. Patent No. 6,548,247 B1, issued 15 April 2003) and, as applied to claims 31 and 70, as evidenced by Woods et al (Nuc. Acids Res., vol. 44, pages 801-810, published online 15 December 2015).
It is noted that while claim 35 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 28, 31, 35, and 70, the methods of claim 1 and 67 are discussed above in Section 6.
	While Kim et al teach the use of generic mismatch cleavage enzymes (paragraphs 0021-0022), neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the target molecule is a lyase (i.e., claim 28) or that the target molecule cleaves a carbon-nitrogen bond (i.e. claims 31 and 70).
However, Chirikjian et al teach a method wherein a hybridized probe comprising mismatches is cleaved by a glycosylase, in the form of mutY and a DNA lyase (i.e., claim 28; column 6, lines 15-25).  MutY cleaves a carbon nitrogen bond, in the form of the N-glycosidic bond (i.e., claims 31 and 70), as evidenced by Woods et al (Figure 1).  Chirikjian et al also teach more than two linkers, in the form of 3 mismatches (i.e., claim 35; Figure 1)   Thus, Chirikjian et al teach the known techniques discussed above.
It is reiterated that claim 35 does not actually require cleavage of more than one linker.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that he courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range number merely represents routine optimization and/or an obvious variant of the teachings of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized teachings of Chirikjian et al so that the detected target molecule is the lyase, which is used in conjunction with mutY to cleave the mismatches of the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al (thereby detecting lyase in the sample) to arrive at the instantly claimed method with a reasonable expectation of success.  It would have been obvious to the ordinary artisan that the known techniques of Chirikjian et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Chirikjian et al predictably result in use of the mismatches to detect lyase activity in a sample.

12.	Claims 30 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Langel et al (U.S. Patent No. 6,025,140, issued 15 February 2000). 
	Regarding claims 30 and 72, the methods of claims 1 and 67 are discussed above in Section 6.
Kim et al teach both chemical and enzymatic cleavage of artificial sequences (paragraph 0021-0022).  Sharaf et al teach the use of peptide nucleic acids (paragraph 0027), as do Van den Boom et al (paragraph 0094).
  Neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the cleavage of a functionally equivalent disulfide bridge.
However, Langel et al teach the use of disulfides as cleavable peptide nucleic acid linking groups (Abstract), which have the added advantage of being conveniently prepared and appropriately labile to release nuclei acids (column 6, line 60-column 7, line 20).  Thus, Langel et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the functionally equivalent disulfide of Langel et al as the cleavable linker in the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of being conveniently prepared and appropriately labile to release nuclei acids as explicitly taught by Langel et al (column 6, line 60-column 7, line 20).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Langel et al could have been applied to the method of Kim et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Langel et al predictably result in a useful functionally equivalent link for attaching nucleotides.






13.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Wu et al (U.S. Patent Application Publication No. US 2007/0178507 A1, published 2 August 2007).
	Regarding claim 34, the method of claim 1 is discussed above in Section 9.
	Sharaf et al teach use of voltage applied with a pair of electrodes to translocated molecules through the nanopore (paragraphs 0165-0166).  Kim et al teach electrodes for applying a voltage for translocation and monitoring of current (i.e., detection; paragraph 0041).  Heller et al teach the use of voltage for separating molecules (Example 9).
Neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach a voltage differential.
	However, Wu et al teach a method wherein a voltage differential is applied for translocation using electrodes, which has the added advantage of allowing the rate of the translocation of the molecule to be controlled (paragraph 0061).  Thus, Wu et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wu et al with the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing control of the translocation rate as explicitly taught by Wu et al (paragraphs 0061).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Wu et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Wu et al predictably result in techniques useful for controlling translocation.

14.	Claims 36-37 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Huber et al (PCT International Patent Application Publication No. WO 2012/121756 A1, published 13 September 2012).
	Regarding claims 36 and 73, the methods of claims 1 and 67 are discussed above in Section 6.
	Neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the scaffold is simultaneously captured and detected in at least two nanopores.
	However, Huber et al teach a single molecule simultaneously passing through a plurality of nanopores and detection of said molecule simultaneously in each nanopore (paragraph 0153); because the same analyte passes through a plurality of nanopores, they are in series.  Huber et al also teach the method has the added advantage of providing a statistically sound determination of the target as a result of the redundant measurements (paragraph 0100).	Thus, Huber et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to combine the teachings of Huber et al with the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a statistically sound determination of the target as a result of the redundant measurements as explicitly taught by Huber et al et al (paragraph 0100).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Huber et al could have been applied to the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al with predictable results because the known techniques of Manoharan et al predictably result in useful steps for detecting a polymer using nanopores.
Regarding claim 37, the method of claim 36 is discussed above.   Sharaf et al teach the use of voltage to drive translocation through the nanopore (paragraph 0164), as do Kim et al (paragraph 0041). Heller et al teach the use of voltage for separating molecules (Example 9).
It is reiterated that he courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed unique voltages merely represent routine optimization of the teachings of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

15.	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 67 above, and further in view of Akeson et al (U.S. Patent Application Publication No. US 2002/0142344 A1, published 3 October 2002).
	Regarding claim 71, the method of claim 67 is discussed above in Section 6.  
 While Kim et al teach both chemical and enzymatic cleavage of artificial sequences (paragraph 0021-0022), and while Van Den Boom et al teach nitrophenyl moieties (paragraph 0052), neither Kim et al, Heller et al, Van Den Boom et al, nor Sharaf et al teach the cleavage of a functionally equivalent nitrobenzyl derivatives.
	However, Akeson et al teach a method wherein cleavage occurs upon binding of a target molecule (i.e., an analyte) and a probe (i.e., a specific binder; paragraph 0066), wherein the cleavage comprises photolysis of o-nitrobenzyl derivatives (paragraph 0137), followed by nanopore detection (paragraph 0068), and that the method has the added advantage of allowing screening and diagnostic applications (Abstract).  Thus, Akeson et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the functionally equivalent o-nitrobenzyl derivatives of Akeson et al as the cleavable linker in the method of Kim et al, Heller et al, Sharaf et al, and Van Den Boom et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing screening and diagnostic applications as explicitly taught by Akeson et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Akeson et al could have been applied to the method of Kim et al, Sharaf et al and Van Den Boom et al with predictable results because the known techniques of Akeson et al predictably result in a useful functionally equivalent link for attaching two nucleotides together.





16.	Claims 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009), alternatively further in view of Sharaf et al (U.S. Patent Application Publication No. US 2010/0291548 A1, published 18 November 2010)
	Regarding claim 77, Kim et al teach a method of detecting a target (Title and Abstract), comprising contacting the sample with a fusion molecule, in the form of a probe having a bead attached thereto, wherein the probe comprises a cleavable linker, in the form of an artificial sequence having a mismatch with a nucleic acid, that is specifically cleaved in the presence of the nucleic acid (Abstract and paragraph 0021).  The sample is contacted with a nanopore device (e.g., paragraph 0031), which is configured to allow a polymer scaffold to translocate through the device (as discussed below).  The fusion molecule (i.e., probe) comprises a first portion, in the form of a sequence bound (i.e., linked) to the hybridizing portion of the probe that does not hybridize to the nucleic acid and is between the cleavage site and the biotin (e.g., paragraph 0055 and Figure 3), which is the polymer scaffold, and a second portion of the fusion molecule, in the form of a portion comprising a biotin molecule, which binds to a payload molecule, in the form of a streptavidin-Au conjugate (e.g., paragraphs 0053-0057).  The presence of the nucleic acid is encompassed by the open claim language “comprising” found in the instant claim.  The nanopore device comprises a sensor (paragraph 0041) and is configured to identify objects that pass through the nanopore (e.g., paragraph 0004).  Kim et al further teach determining with the sensor (i.e., detecting) cleavage (i.e., digestion) of the cleavable linker via release of the payload (i.e., bead) which is detected by translocation of the payload (i.e., bead) through the nanopore (paragraph 0027).  Kim et al also teach the method has the added advantage of being highly sensitive (paragraph 0069).  Thus, Kim et al teach the known techniques discussed above.
	While Kim et al teach the use of endonucleases to specifically cut the mismatch (paragraph 0063). Kim et al do not specifically teach the cleaved products of the method indicate the presence of a target enzyme in the sample or detection of a condition.
	However, Heller et al teach methods utilizing nanopore materials for the detection of cleavage products (paragraph 0095), wherein target molecule is an enzyme in the sample, including a nuclease enzyme (e.g., paragraphs 0003 and 0043), and that the method has the added advantage of allowing detection of disease specific enzymes (paragraph 0095), which is indicative of a disease condition.  Thus, Heller et al teach the known techniques discussed above.  
Neither Heller et al nor Kim et al explicitly teach the nanopore device has an interior space separated into two volumes.
	However, Drndic et al teach a method utilizing nanopores that separate two chambers (paragraph 0232).  The method further comprises estimating the concentration of the target molecule (paragraph 0085), and that the method has the added advantage of allowing detection of analytes present in small quantities (Abstract).  Thus, Drndic et al teach the known techniques discussed above.
Alternatively, Sharaf et al teach a method wherein target molecules (i.e., polynucleotides) are detected via cleavage (paragraph 0010) using a nanopore device (paragraph 0016).  The method further detects conditions present in a sample (i.e., diseases and other medical conditions; paragraph 0015).  The nanopore device comprises an interior space which is divided into two volumes, in the form of a cis chamber and a trans chamber (paragraph 0172).  Sharaf et al further teach the nanopore device comprises a sensor, in the form of nanoelectrodes, which detect the translocating molecule and have the added advantage of ensuring only the passage of a single nucleic acids (paragraph 0165).  Thus, Sharaf et al teach the known techniques discussed above.	
While Kim et al teach the detection of the current when the enzyme cleavage product translocates the nanopore (e.g., paragraphs 0030), and suggests detecting current during translocation of the sample through the nanopore (paragraph 0041), neither Kim et al, Heller et al, Drndic et al, nor Sharaf et al teach detection of either the uncleaved complex or detection of both the polymer scaffold and the payload (i.e., both fragments).
	However, Van Den Boom et al teach methods wherein mass distinguishable products (i.e., MDPs) are detected (paragraph 0004), including via nanopore sequencing methods, wherein specific labels are detected as molecules pass through the nanopore (paragraph 0139). Van Den Boom et al also teach detection of both (i.e., at least one of the) released fragments (paragraph 0010).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Van Den Boom et al that the cleaved products can be separated from uncleaved products (paragraph 0111) and that the uncleaved fragments can be excluded from detection (paragraph 0116) encompasses alternates embodiment wherein the uncleaved probes (i.e., the entire complex) are also detected (i.e., in addition to all of the fragments).   
It is further noted that Van Den Boom et al teach the release of support-bound fragments (paragraph 0015).  Thus, it would have been obvious to release the immobilized (i.e., fixed) fragment of Kim et al. 
	Van Den Boom et al also teach detection of both (i.e., at least one) released fragment (paragraph 0010), and that the method has the added advantage of allowing quantification of the molecules (paragraph 0139).
With respect to contacting the sample and fusion molecule prior to loading, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of contacting and loading would be obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kim et al, Heller et al, Drndic et al, Sharaf et al, and Van Den Boom et al.  The combination would result in the use of the method to detect enzymes suspected of being in the sample based on the detection of the cleaved fragments of the structures of the cited art, thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Ensuring only the passage of a single molecule as explicitly taught by Sharaf et al (paragraph 0165);
B.	Allowing detection of disease specific enzymes as explicitly taught by Heller et al (paragraph 0095);
C.	Being highly sensitive as explicitly taught by Kim et al (paragraph 0069);
D.	Allowing quantification of the molecules as explicitly taught by Van Den Boom et al (paragraph 0139); and
E.	Allowing detection of small quantities of analytes as explicitly taught by Drndic et al (Abstract).
 In addition, it would have been obvious to the ordinary artisan that the known techniques of Kim et al, Heller et al, Drndic et al, Van Den Boom et al, and Sharaf et al could have been combined with predictable results because the known techniques of Kim et al, Heller et al, Drndic et al, Van Den Boom et al, and Sharaf et al predictably result in steps useful for detection of cleaved molecules using nanopores.
	Regarding clam 78, the method of claim 77 is discussed above.  Drndic et al teach assigning a numerical confidence value (i.e., standard deviation) to the measurements (paragraph 0246) and the relative error in the concentration of the detected molecule (paragraphs 0043 and 0227).  Thus, it would have been obvious to assign a numerical confidence value to the detection of the target molecule concentration.
	Regarding claim 79, the method of claim 77 is discussed above.  Drndic et al teach repeated measuring at different concentrations of the target (paragraphs 0043, 0053, 0084-0085, and 0095).

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1, 9-10, 12-17, 19-27, 29, 32-33, 35, 38, and 67-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) and, as applied to claims 17 and 21, as evidenced by Wikipedia [retrieved on 2019-07-29].  Retrieved from the Internet: <URL: en.wikipedia.org/wiki/Streptavidin>).
	Both sets of claims ae drawn to detection methods utilizing fusion molecules, polymer scaffolds, loading into two-chambered nanopore devices, identifying passing objects, etc.  Any addition limitations of the ‘590 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘590 claims do not teach a cleavable linker or the claimed alternative detections.
	However, Kim et al teach the cleavable linker, as well as the remaining missing limitations, and the reasons for combining as discussed above. Heller et al teach the obviousness of detecting an enzyme and the reasons for combining as discussed above.  Van Den Boom et al teach the alternative detections, as well as the remaining missing limitations, and the reasons for combining as discussed above.   Thus, the combination is obvious for the reasons previously cited.

19.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Langel et al (Proc. Nat. Acad. Sci. USA, vol. 78, pages 6633-6637 (1981)) based on the citations and rationale presented above.



20.	Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Brown et al (U.S. Patent Application Publication No. US 2013/0231473 A1, published 5 September 2013).



21.	Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 4 above, and further in view of Xiao et al (U.S Patent Application Publication No. US 2011/0171634 A1, published 14 July 2011) based on the citations and rationale presented above.



22.	Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Casta et al (U.S. Patent Application Publication No. US 2014/0017704 A1, published 16 January 2014) based on the citations and rationale presented above.



23.	Claims 28, 31, 35, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Chirikjian et al (U.S. Patent No. 6,548,247 B1, issued 15 April 2003) and, as applied to claims 31 and 70, as evidenced by Woods et al (Nuc. Acids Res., vol. 44, pages 801-810, published online 15 December 2015) based on the citations and rationale presented above.


24.	Claims 30 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 (previously Application No. 14/991,851) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Langel et al (U.S. Patent No. 6,025,140, issued 15 February 2000) based on the citations and rationale presented above.


25.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Wu et al (U.S. Patent Application Publication No. US 2007/0178507 A1, published 2 August 2007) based on the citations and rationale presented above.




26.	Claims 36-37 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Huber et al (PCT International Patent Application Publication No. WO 2012/121756 A1, published 13 September 2012) based on the citations and rationale presented above.


27.	Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 67 above, and further in view of Akeson et al (U.S. Patent Application Publication No. US 2002/0142344 A1, published 3 October 2002) based on the citations and rationale presented above.



28.	Claims 77-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,670,590 B2 in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013) and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009).
Both sets of claims are drawn to detection methods utilizing fusion molecules, polymer scaffolds, loading into two-chambered nanopore devices, identifying passing objects, etc.  Any addition limitations of the ‘590 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘590 claims do not teach a cleavable linker, determination of concentration, or the alternative detections.
	However, Kim et al teach the cleavable linker, as well as the remaining missing limitations, and the reasons for combining as discussed above.  Drndic et al teach determination of concentration, as well as the remaining missing limitations, and the reasons for combining as discussed above.  Heller et al teach the obviousness of detecting an enzyme and the reasons for combining as discussed above.  Van Den Boom et al teach the alternative detections, as well as the remaining missing limitations, and the reasons for combining as discussed above.   Thus, the combination is obvious for the reasons previously cited.

29.	Claims 1, 9-17, 19-27, 29, 32-33, 35, 38, and 67-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) and, as applied to claims 17 and 21, as evidenced by Wikipedia [retrieved on 2019-07-29].  Retrieved from the Internet: <URL: en.wikipedia.org/wiki/Streptavidin>).
Both sets of claims are drawn to detection methods utilizing fusion molecules, polymer scaffolds, loading into two-chambered nanopore devices, identifying passing objects, etc.  Any addition limitations of the ‘647 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘647 claims do not teach a cleavable linker the claimed alternative detections.
	However, Kim et al teach the cleavable linker, as well as the remaining missing limitations, and the reasons for combining as discussed above. Heller et al teach the obviousness of detecting an enzyme and the reasons for combining as discussed above.   Van Den Boom et al teach the alternative detections, as well as the remaining missing limitations, and the reasons for combining as discussed above.   Thus, the combination is obvious for the reasons previously cited.

30.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011),   and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Langel et al (Proc. Nat. Acad. Sci. USA, vol. 78, pages 6633-6637 (1981)) based on the citations and rationale presented above. 



31.	Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011),   and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Brown et al (U.S. Patent Application Publication No. US 2013/0231473 A1, published 5 September 2013).


32.	Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Casta et al (U.S. Patent Application Publication No. US 2014/0017704 A1, published 16 January 2014) based on the citations and rationale presented above.


33.	Claims 28, 31, 35, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Chirikjian et al (U.S. Patent No. 6,548,247 B1, issued 15 April 2003) and, as applied to claims 31 and 70, as evidenced by Woods et al (Nuc. Acids Res., vol. 44, pages 801-810, published online 15 December 2015) based on the citations and rationale presented above.

34.	Claims 30 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Langel et al (U.S. Patent No. 6,025,140, issued 15 February 2000) based on the citations and rationale presented above.


35.	Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 1 above, and further in view of Wu et al (U.S. Patent Application Publication No. US 2007/0178507 A1, published 2 August 2007) based on the citations and rationale presented above.


36.	Claims 36-37 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claims 1 and 67 above, and further in view of Huber et al (PCT International Patent Application Publication No. WO 2012/121756 A1, published 13 September 2012) based on the citations and rationale presented above.



37.	Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011),  and Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009) as applied to claim 67 above, and further in view of Akeson et al (U.S. Patent Application Publication No. US 2002/0142344 A1, published 3 October 2002) based on the citations and rationale presented above.

38.	Claims 77-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,482 B2 (formerly Application No. 15/160,647) in view of Kim et al (U.S. Patent Application Publication No. US 2010/0267011 A1, published 21 October 2010), Heller et al (U.S. Patent Application Publication No. US 2011/00065127 A1, published 17 March 2011), Van Den Boom (U.S. Patent Application Publication No. US 2009/0111712 A1, published 30 April 2009), and Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013).
Both sets of claims ae drawn to detection methods utilizing fusion molecules, polymer scaffolds, loading into two-chambered nanopore devices, identifying passing objects, etc.  Any addition limitations of the ‘647 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘647 claims do not teach a cleavable linker, alternative detections, or determination of concentration.
	However, Kim et al teach the cleavable linker, as well as the remaining missing limitations, and the reasons for combining as discussed above.  Drndic et al teach determination of concentration, as well as the remaining missing limitations, and the reasons for combining as discussed above.  Heller et al teach the obviousness of detecting an enzyme and the reasons for combining as discussed above.  Van Den Boom et al teach the claimed alternative detections, as well as the remaining missing limitations, and the reasons for combining as discussed above.  Thus, the combination is obvious for the reasons previously cited.

Response to Arguments
39.	Applicant's arguments filed 25 January 20210 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	On pages 13-16 of the Remarks, Applicant summarizes the rejections of claim 1 and argues that Kim et al do not teach detection of an enzyme in a sample, Thus, Applicant argues Kim et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to Applicant’s assertions on pages 15-16 of the Remarks (and Applicant’s own summary on page 14 of the Remarks), the rejections never state that Kim et al teach detection of an enzyme.  Instead, as explicitly stated in the rejection, while Kim et al teach the use of endonucleases to specifically cut the mismatch (paragraph 0063). Kim et al do not specifically teach the cleaved products of the method indicate the presence of a target enzyme in the sample.  The prior art of Heller et al is relied upon for teaching detection of the presence of an enzyme in a sample based upon detection of nucleic acid fragments produced by an enzyme in a sample.
B.	Applicant argues on pages 16-18 of the Remarks that there is no motivation to combine Kim et al with Heller because Kim et al do not teach detection of disease associated enzymes.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is not Kim et al that teach detection of disease related enzymes, it is Heller et al, which teaches this as an advantage of using the techniques described within Heller et al.  Thus, there is clearly motivation to combine presented within the teachings of Heller et al.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
C.	Applicant argues on pages 18-20 of the Remarks that contacting the fusion molecule and the sample prior to loading destroys the principle of operation of Kim et al.
However, as noted in paragraph 0020 of Kim et al (cited by Applicant), probes are bound the nanopore substrate followed by addition of the sample.  As noted in the rejections above, Kim et al teach the probe comprises a cleavable linker, in the form of an artificial sequence having a mismatch with a target nucleic acid, that is specifically cleaved in the presence of the nucleic acid (Abstract and paragraph 0021).  Thus, the mismatch does not exist until the target is bound to the probe.  Mixing of the fusion molecule (which comprises the probe) and the sample containing the target nucleic acid and the enzyme (which cleaves the mismatch) will not result in any reaction until the probe binds the target, which creates the cleavable mismatch.  Thus, the principle of operation of Kim et al is not compromised by mixing the sample having mismatch sequences and the target enzymes prior to addition to the device because the enzyme does nothing until the probe and the sequence in the sample hybridize and form the mismatch.
D.	Applicant’s arguments regarding the dependent claims, as found on pages 20-21 of the Remarks, rely upon the arguments addressed above. 
E.	Applicant’s remaining arguments refer to the double patenting rejections, and state that a terminal disclaimer will be considered upon identification of allowable subject matter.  Because the claims remain rejected for the reasons presented above, the double patenting rejections are also maintained.

Conclusion
40.	No claim is allowed.
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
42.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634